


Exhibit 10.11(d)

 

AWARD AGREEMENT

Under the


LOUISIANA-PACIFIC CORPORATION


1997 INCENTIVE STOCK AWARD PLAN


 

STOCK-SETTLED STOCK APPRECIATION RIGHT

 

Corporation:

 

Louisiana-Pacific Corporation

 

 

 

 

 

414 Union Street

 

 

 

 

 

Suite 2000

 

 

 

 

 

Nashville, Tennessee 37219

 

 

 

 

 

 

 

 

 

Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grant Date:

 

______________ , 200_

 

 

 

 

 

 

 

 

 


SAR:


 


THIS STOCK-SETTLED STOCK APPRECIATION RIGHT


 


 


 


 


 


 


 


 


 

SAR Shares:

 

             Shares of Corporation’s Common Stock

 

 

 

 

 

 

 

 

 

Base Price:

 

$             per Share

 

 

 

 

 

 

 

 

 

Subject to the terms and conditions of the Louisiana-Pacific Corporation 1997
Incentive Stock Award Plan, as amended, (the “Plan”) and this Agreement,
effective as of the Grant Date, Corporation grants to Participant a SAR for the
SAR Shares at the Base Price.

 

 

 

 

 

 

The provisions of Appendix A attached to this Agreement are incorporated by
reference as part of this Agreement.

 

 

 

 

 

 

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

To

Award Agreement for Stock-Settled Stock Appreciation Right

 

This Award Agreement evidences the grant of a Stock-Settled Stock Appreciation
Right (the “SAR”) to Participant under the Plan.

 

Capitalized terms are defined in Section 7.

 

1.  SAR Shares; Adjustment

 

In the event of (a) a stock dividend or a stock split or reverse stock split
(whether effected as a dividend or otherwise) or (b) an Extraordinary
Distribution by Corporation, where the record date for such stock dividend,
stock split, or Extraordinary Distribution is after the Grant Date, the
Committee will, to the extent provided in Article 12 of the Plan as it may be
amended from time to time, adjust the number of SAR Shares proportionately to
reflect the effect of such stock dividend, stock split or Extraordinary
Distribution.

 

2.  Terms of the SAR

 

The SAR is subject to all applicable provisions of the Plan and to the following
terms and conditions:

 

2.1                 Term.  The term of the SAR extends ten years from the Grant
Date unless terminated earlier in accordance with this Agreement.

 

2.2                 Exercisability.  The SAR initially will not be exercisable
and, unless the SAR is terminated or canceled earlier or the exercisability of
the SAR is accelerated in accordance with this Agreement, the SAR may be
exercised from time to time with respect to a whole number of SAR Shares up to
the following limits:

 

(a)                  Prior to the first anniversary of the Grant Date, the SAR
may not be exercised;

 

(b)                 During the one-year period beginning on the first
anniversary of the Grant Date, the SAR may be exercised with respect to up to
one-third of the total SAR Shares;

 

(c)                  During the one-year period beginning on the second
anniversary of the Grant Date, the SAR may be exercised with respect to up to
two-thirds of the total SAR Shares; and

 

(d)                 On and after the third anniversary of the Grant Date, the
SAR may be exercised with respect to all the SAR Shares.

 

 

1

--------------------------------------------------------------------------------


 

2.3                 Effect of Termination of Employment.  If Participant ceases
to be an Employee for any reason on or after the Grant Date, the term of the SAR
shall end on Participant’s Termination Date or, if later, at the end of any
applicable Continuation Period to the extent the SAR had become exercisable
pursuant to Sections 2.2 and 2.8 of this Agreement on or prior to such
Termination Date.  The SAR, to the extent not previously exercised, will be
canceled automatically at the end of the applicable Continuation Period.

 

2.4                 Method of Exercise.  The SAR, or any portion thereof, may be
exercised, to the extent it has become exercisable pursuant to this Agreement,
by delivery of written notice to Corporation stating the number of SAR Shares as
to which the SAR is being exercised.

 

2.5                 Other Documents.  Upon any exercise of the SAR, Participant
must furnish Corporation before the closing of such exercise such other
documents or representations as Corporation may require to assure compliance
with applicable laws and regulations.

 

2.6                 Settlement of SAR.  Upon exercise of the SAR for all or a
portion of the SAR Shares after the SAR has become exercisable, Corporation will
calculate the SAR Spread, the Tax Offset Amount, and the Net SAR Value and will
convert the Net SAR Value into a whole number of SAR Settlement Shares based on
the Fair Market Value of a Share on the Exercise Date, with any remaining
portion of the Net SAR Value (representing the value of a fractional Share)
credited as additional federal income tax withholding for the Participant’s
benefit.  Within 10 days following the Exercise Date, Corporation will cause a
stock certificate for the SAR Settlement Shares to be delivered to Participant.

 

2.7                 Transferability.

 

2.7.1        General.  Except as provided in Section 2.7.2, the SAR is not
transferable other than by will or the laws of descent and distribution and may
be exercised during the lifetime of Participant only by Participant or, in the
case Participant becomes legally incompetent, by Participant’s guardian or legal
representative.  No assignment or transfer of the SAR in violation of the
foregoing restriction, whether voluntary, involuntary or by operation of law or
otherwise, except by will or the laws of descent and distribution, will vest in
the assignee or transferee any interest or right whatsoever, but immediately
upon any attempt to assign or transfer the SAR, the SAR will terminate and be of
no force or effect.  Whenever the word “Participant” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the executor, administrator, or the person or persons to
whom this SAR may be transferred by will or by the laws of descent and
distribution, it will be deemed to include such person or persons.

 

2

--------------------------------------------------------------------------------


 

2.7.2                Permitted Family Transfers.  The SAR may be transferred by
Participant, without payment of consideration, to Participant’s immediate family
members or lineal descendants (“Permitted Family Members”), to trusts for the
benefit of Permitted Family Members, or to family partnerships or limited
liability companies of which Participant and Permitted Family members are the
only partners or members.  For purposes of this Section, a transfer of the SAR
to a family partnership or limited liability company in exchange for a
partnership or limited liability company interest will be deemed to be a
transfer without payment of consideration.

 

2.8                         Acceleration of Vesting.

 

2.8.1                Change in Control.  Upon a Change in Control Date during
the term of the SAR, the SAR will become fully exercisable to the extent it had
not yet become exercisable.  This acceleration will not extend the date on which
the SAR terminates.

 

2.8.2                Death or Disability.  In the event Participant dies or
terminates Employment by reason of Disability during the term of the SAR, the
SAR will become fully exercisable to the extent it had not yet become
exercisable.

 

2.9                         Other Events.

 

2.9.1                Dissolution.  The SAR will terminate upon the effective
date of a dissolution or liquidation of Corporation.

 

2.9.2                Merger.  In the event of a merger or consolidation in which
Corporation is not the resulting or surviving corporation (or in which
Corporation is the resulting or surviving corporation but becomes a subsidiary
of another corporation), the SAR will automatically be converted into an SAR
with respect to a number of shares of the stock of the resulting or surviving
corporation (or, in the event Corporation becomes a subsidiary of another
corporation, such other corporation) into which Corporation’s Shares are
converted in the transaction with such terms and conditions, both as to number
of shares, SAR price, and otherwise, as will substantially preserve the economic
rights and benefits of Participant under this Agreement.

 

3.  Conditions Precedent

 

Corporation will use its best efforts to obtain approval of the Plan and this
SAR by any state or federal agency or authority that Corporation determines has
jurisdiction.  If Corporation determines that any required approval cannot be
obtained, this SAR will terminate on notice to Participant to that effect. 
Without limiting the foregoing, Corporation will not be required to issue any
Shares upon exercise of all or any portion of the SAR until Corporation has
taken all action required to comply with all applicable federal and state
securities laws.

 

 

3

--------------------------------------------------------------------------------


 

4.  Successorship

 

Subject to restrictions on transferability set forth in Section 2.7, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

 

5.  Notices

 

Any notices under this SAR must be in writing and will be effective when
actually delivered personally or, if mailed, when deposited as registered or
certified mail directed to the address of Corporation’s records or to such other
address as a party may certify by notice to the other party.

 

6.  Arbitration

 

Any dispute or claim that arises out of or that relates to this Agreement or to
the interpretation, breach, or enforcement of this Agreement, shall be resolved
by mandatory arbitration in accordance with the then effective arbitration
rules of the American Arbitration Association, and any judgment upon the award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof.

 

7.  Defined Terms

 

When used in this Agreement, the following terms have the meaning specified
below:

 

·                                          Acquiring Person means any person or
related person or related persons which constitute a “group” for purposes of
Section 13(d) and Rule 13d-5 under the Securities Exchange Act of 1934 (the
“Exchange Act”), as such Section and Rule are in effect as of the Grant Date;
provided, however, that the term Acquiring Person shall not include
(a) Corporation or any of its Subsidiaries, (b) any employee benefit plan or
related trust of Corporation or any of its Subsidiaries, (c) any entity holding
voting capital stock of Corporation for or pursuant to the terms of any such
employee benefit plan, or (d) any person or group solely because such person or
group has voting power with respect to capital stock of Corporation arising from
a revocable proxy or consent given in response to a public proxy or consent
solicitation made pursuant to the Exchange Act.

 

·                                          Approved Retirement means termination
of employment with an Employer after Participant attains age 60, but only if
such retirement is approved by Corporation’s Chief Executive Officer (CEO) in
his sole discretion and, in the case of termination of the CEO, by the
Compensation Committee of the Board of Directors of the Corporation in its sole
discretion.

 

4

--------------------------------------------------------------------------------


 

·                                          Base Price means the per-Share Base
Price specified in the cover sheet for this Award Agreement.

 

·                                          Change in Control of Corporation
means:

 

(a)                                  The acquisition by any Acquiring Person of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of 20 percent or more of the combined voting power of the then outstanding
Voting Securities; provided, however, that for purposes of this paragraph
(a) the following acquisitions will not constitute a Change in Control:  (i) any
acquisition directly from Corporation, (ii) any acquisition by Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Corporation or any corporation controlled by Corporation, or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii), and (iii) of paragraph (c) of this definition of Change
in Control; or

 

(b)                                 During any period of 12 consecutive calendar
months, individuals who at the beginning of such period constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director
during the period whose election, or nomination for election, by Corporation’s
stockholders was approved by a vote of at least a majority of the directors then
constituting the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(c)                                  Consummation of a reorganization, merger,
or consolidation or sale or other disposition of all or substantially all of the
assets of Corporation (a “Business Combination”) in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Voting Securities outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50 percent of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns
Corporation or all or substantially all of Corporation’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of

 

5

--------------------------------------------------------------------------------


 

the Voting Securities, (ii) no Person (excluding any employee benefit plan, or
related trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

(d)                                 Approval by the stockholders of Corporation
of any plan or proposal for the liquidation or dissolution of Corporation.

 

·                                          Change in Control Date means the
first date following the Grant Date on which a Change in Control has occurred.

 

·                                          Continuation Period means a period
during which the SAR continues to be exercisable after termination of
Employment, namely the period ending on the earlier of the expiration of the
original term of the SAR or:

 

(a)          If the termination of Employment is by reason of Participant’s
death or Disability, the expiration of one year following the Termination Date;

 

(b)         If the termination of Employment is by reason of Participant’s
Approved Retirement, the expiration of two years following the Termination Date;

 

(c)          In the case of an involuntary termination of Participant’s
Employment by an Employer, the expiration of five business days following the
Termination Date; or

 

(d)         If the termination of Employment is for any other reason, the
expiration of 30 days following the Termination Date.

 

(e) Notwithstanding (a) through (d) above, if a Participant terminates
Employment for any reason other than involuntary termination by an Employer for
cause and has attained age 55 and completed five years of service (as that term
is defined in the Louisiana-Pacific Retirement Account

 

6

--------------------------------------------------------------------------------


 

Plan) upon the Termination Date, the period ending on the expiration of the
original term of the SAR.

 

·              Disability means the condition of being permanently unable to
perform Participant’s duties for an Employer by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
at least 12 months.

 

·              Employee and Employment both refer to service by Participant as a
full-time or part-time employee of an Employer, and include periods of illness
or other leaves of absence authorized by an Employer.  A transfer of
Participant’s Employment from one Employer to another will not be treated as a
termination of Employment.

 

·              Employer means Corporation or a Subsidiary of Corporation.

 

·              Exercise Date means the date the SAR is exercised in whole or in
part.

 

·              Net SAR Value means, for each exercise of all or a portion of the
SAR, (a) the product of the SAR Spread multiplied by the number of SAR Shares as
to which the SAR is exercised, less (b) the Tax Offset Amount for such exercise.

 

·              SAR Settlement Shares means, for each exercise of all or a
portion of the SAR, the number of Shares equal to the Net SAR Value divided by
the Fair Market Value of a Share on the Exercise Date (rounded down to the
nearest number of whole Shares).

 

·              SAR Spread means the excess of the Fair Market Value of a Share
on the Exercise Date of the SAR over the Base Price.

 

·              Tax Offset Amount means, for each exercise of all or a portion of
the SAR, the aggregate amount of federal, state, and local withholding taxes and
Participant’s portion of all applicable payroll taxes attributable to the SAR
Spread upon exercise of the SAR to be withheld and paid to the appropriate
taxing authorities by Employer.

 

·              Termination Date means the date Participant ceases to be an
Employee.

 

·              Voting Securities means Corporation’s issued and outstanding
securities ordinarily having the right to vote at elections of directors.

 

7

--------------------------------------------------------------------------------


 

·              Capitalized terms not otherwise defined in this Agreement have
the meanings given them in the Plan.

 

 

8

--------------------------------------------------------------------------------

 

 
